DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to a harvester with a threshing system.
II. Claims 16-20, drawn to an accelerator cylinder and axial rotor system.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because it is lacking the specific structure of the rotors and springs on both the accelerator cylinder and rotors.  The subcombination has separate utility such as use with a harvester without preconditioning cylinders.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be 
During a telephone conversation with Peter Shaddock on 2-9-2021 a provisional election was made without traverse to prosecute the invention I, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claims 1-2 are objected to because of the following informalities:  
Claim 1, line 3 recites: “said direction of travel” which should read: “a direction of travel”.  
Claim 1, line 7 recites: “feed said crop mat” which should read: “feeds a crop mat”.  Appropriate correction is required.
	Claim 2 line 3 recites: “floors” which should read: “floor(s)” to maintain the possibility of the singularity or plurality.  
	Line 3 recites: “a crop mat” which should read: “said crop mat”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4,  6-9 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 refers to the accelerator cylinder with spring tines however claim 1 presents the accelerator feeding a crop mat into a spring tine axial rotor.  It is unclear if the claim should be directed to the rotors or the accelerator cylinder.    
Lines 2-3 recite: “said double torsional spring tine cylinder element.”   There is insufficient antecedent basis for this limitation in the claim.
Claim 6 lines 3 recites: “said longitudinal axis”   There is insufficient antecedent basis for this limitation in the claim.
Claim 8 lines 1-2 recite: “said accelerator cylinder double torsional spring tine cylinder element(s).”   There is insufficient antecedent basis for this limitation in the claim.
Line 3 recites the phrase: “which has said ability”.  First, as currently presented, it is unclear if this limitation is directed to the tines or the crop mat.  Second, “said ability” lacks antecedent basis.  
Claim 14 recites: “said double torsional spring tine rotor elements.”   There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall (USPN 4611605).
Regarding claim 1, Hall discloses a harvester with a threshing system comprising: one or more preconditioning cylinder(s) (26) that are mounted in an orientation that is substantially perpendicular to said direction of travel of said harvester; and at least one accelerator cylinder (44) that is mounted in an orientation that is substantially perpendicular to said direction of travel of said harvester, wherein said accelerator cylinder feeds a crop mat into one or more spring tined axial rotors (Figures 11 and 12 show pivotal tines 230 as discussed in column 12 lines 14-37.  As disclosed in column 4 lines 22-34 the various embodiments of the crop engaging embodiments are capable of “righting” and may be spring assisted.  Therefore, the tine disclosed by Hall are considered to be “spring tines”).

Regarding claim 2, Hall discloses wherein said preconditioning cylinder(s) (26) are oriented above one or more perforated concave floors (28), wherein said perforated concave floors direct a crop mat through said harvester.

Regarding claim 14, Hall discloses wherein said spring tines progressively adjust to pressure generated from said crop mat while allowing foreign materials to pass (The defined spring tines would operate as claimed when in contact with the crop mat and would return to a “righted” position when not in contact with the crop mat via the spring force).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall (USPN 4611605) as applied to claim 1 in view of Gawreluk (USPN 3203429).
Regarding claims 3-7, Hall discloses an accelerator cylinder (44), however is lacking mention of the construction of the beater to include spring tine elements.  
Gawreluk discloses a harvester with a threshing system that comprises an accelerator for feeding a crop mat to a threshing drum and teaches the replacement of a known accelerator with a spring tined accelerator to handle more delicate crop (Column 1 lines 9-14, column 2 lines 23-34.  The figure shows a spring tined accelerator 38 comprised of an input shaft 36 that supports and powers a core comprised of elements 40/42 that support a plurality of spring tines 46/48).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hall by replacing the harvester’s accelerator (44) with a spring tined accelerator as taught by Gawreluk for the purpose of allowing the harvester to handle more delicate crop.   


Regarding claims 8-9, the combinations accelerator is considered to meet the functional limitations of the claims as it comprises the structural limitations of the spring tines and wherein they engage the crop mat to feed it to the threshing drum.  

Claims 10-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall (USPN 4611605) as applied to claim 1 in view of Witzel (USPN 2974668).
Regarding claims 10-12, Hall discloses a variety of different rotor configurations that operate with a concave floor (108/110) to separate grain from MOG.  As interpreted in claim 1, Hall is considered to comprise “spring tines” however is lacking double torsional spring tine cylinder elements which are considered to comprise a central mounting point with a coil portion and finger on either side.  
Witzel discloses a harvester capable of harvesting different types of crop (Column 2 lines 17-21) and teaches another rotor configuration that cooperates with a concave floor (76) to separate grain from MOG that comprises a plurality of spring tines mounted in a spiral pattern about the perimeter of the threshing rotor (Figure 7 shows spring tine elements as described in column 5 lines 8-30).


Regarding claims 13, the combinations spring tines are considered to be mounted tangentially and substantially perpendicular to a longitudinal axis of said spring tined axial rotor (Witzel figure 7 shows a similar mounting as applicant’s figures 14-16).

Regarding claims 15, Hall further discloses wherein said axial rotor comprises a main rotor core (160), and wherein said axial rotor is attached or coupled to an input shaft (162) through a longitudinal axis (191) of said axial rotor (See figures 6 and 7). 
Hall discloses a variety of different rotor configurations that operate with a concave floor (108/110) to separate grain from MOG.  As interpreted in claim 1, Hall is considered to comprise “spring tines” however is lacking double torsional spring tine cylinder elements which are considered to comprise a central mounting point with a coil portion and finger on either side.  
Witzel discloses a harvester capable of harvesting different types of crop (Column 2 lines 17-21) and teaches another rotor configuration that cooperates with a concave floor (76) to separate grain from MOG that comprises a plurality of spring tines mounted in a spiral pattern about the perimeter of the threshing rotor (Figure 7 shows spring tine elements as described in column 5 lines 8-30).
With regard to the limitation: “double torsional spring tine cylinder element”; examiner takes official notice that it is old and well known to use double torsional spring tine cylinder elements in place of single torsional spring tine elements for conveying harvested delicate crop on a threshing device in a harvester.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to use double torsional spring tine cylinder elements on the threshing device of the combination to replace the single torsional spring tine elements.  A double torsional spring tine cylinder element is considered to comprise a central mounting point with a coil portion and finger on either side.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336.  The examiner can normally be reached on M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J BEHRENS/Examiner, Art Unit 3671